DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the rail” present in claim 5 line 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 recites the limitation “guiding the fluid from the chamber back into a cleaning apparatus.” There is no support in the specification for this step in the method of cleaning an optical element. The specification recites fluid being guided into and out of the chamber (Page 6, lines 18-23; Page 7, lines 3-14; Page 11, lines 10-19) but does not disclose the fluid that is guided out of the chamber being directed back into a cleaning apparatus. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “guiding the fluid from the chamber back into a cleaning apparatus.” It is unclear what is meant by this as it does not logically make sense to send used, and presumably dirty, fluid back into a cleaning apparatus. This would negate the idea of actually cleaning something if the cleaning fluid being used has been recycled. For examination purposes it will be interpreted that the applicant intended to claim “guiding the fluid into and out of the chamber.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Eineren (US 20160178898 A1) in view of Meade (US 20170285334 A1).
Regarding claim 1, Eineren teaches a milking parlor optical instrument cleaning apparatus (Figure 10b) comprising: 
a moveable cap defining a chamber (Figure 10b, Paragraph [0172]; protective cover 1075), and having a fluid feed and a fluid discharge in fluid communication with the chamber (Figure 10b, Paragraph [0171]; channels 1060a-b and Paragraph [0186]; may include a fluid recovery system including a fluid retrieval line), and the cap is moveable to cover at least a portion of a front of an optical instrument and expose the chamber to the front of the optical instrument (Figure 10b, protective cover 1075 is movable between a rest position 1078 and a cleaning position 1075 wherein protective cover 1075 covers the faceplate 1052 of a camera exposing the inner surface of protective cover 1075 to the front of faceplate 1052).
Eineren teaches the protective cover 1075 controlling fluid flow pattern and shown in Figure 10b protective cover 1075 is in contact with the camera lens, but does not teach the contact being a fluid- tight manner.
Meade teaches a lens cover assembly wherein the cover comprises an O-ring configured to create a fluid-tight seal (Figure 2, Paragraph [0052]; seal 220 on lens cover body 202 to create water-proof seal).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the optical instrument cleaning apparatus of Eineren with the seal as taught by Meade in order to prevent the cleaning fluid from missing the lens intended to be cleaned and to prevent splashing of the cleaning fluid off of the lens.
Regarding claim 2, Eineren as modified above teaches wherein the cap is sized to completely cover the front of the milking parlor optical instrument in the cleaning position (Figure 10b; protective cover 1075 fully covers faceplate 1052).
Regarding claim 3, Eineren as modified above teaches wherein the cap includes a flow-guiding device disposed in the chamber and extending at least partially between the fluid feed and the fluid discharge (Figure 10b, Paragraph [0171]; one or more ports 1055a-e configured to direct flow).
Regarding claim 4, Eineren as modified above teaches a cap adjustment device engaged with the cap to move the cap between a rest position and a cleaning position (Figure 10b, Paragraph [0174]; actuation system to move protective cover from rest position 1078 and cleaning position 1075).
Regarding claim 6, Eineren as modified above teaches wherein the fluid feed is disposed to receive a cleaning liquid (Figure 10b, Paragraph [0174]; uses fluid for a cleaning procedure which inherently suggests a cleaning liquid is used). If applicant does not agree, an alternate rejection is provided below.
Regarding claim 7, the modified reference teaches the limitations of claim 1 and further Meade teaches a seal disposed on the cup to engage the front of the optical instrument in the cleaning position (Figure 2, Paragraph [0052]; seal 220 on lens cover body 202 to create water-proof seal).
Regarding claim 9, Eineren as modified above teaches wherein the fluid feed and the fluid discharge are in fluid communication via the chamber (Figure 10b, Paragraph [0171]; channels 1060a-b and Paragraph [0186]; may include a fluid recovery system including a fluid retrieval line).
Regarding claim 10, Eineren teaches a method for cleaning a front of a milking parlor optical instrument with a fluid, the method comprising the steps of: 
placing a cap into a cleaning position in which the cap is in front of the optical instrument and to expose a chamber defined by the cap to the optical instrument front (Figure 10b, protective cover 1075 is movable between a rest position 1078 and a cleaning position 1075 wherein protective cover 1075 covers the faceplate 1052 of a camera exposing the inner surface of protective cover 1075 to the front of faceplate 1052); and
feeding a cleaning fluid into the chamber when the cap is arranged in the cleaning position (Figure 10b, Paragraph [0171]; channels 1060a-b disperse fluid into protective cover 1075);
discharging the cleaning fluid from the chamber (Paragraph [0186]; may include a fluid recovery system including a fluid retrieval line).
Eineren teaches the protective cover 1075 controlling fluid flow pattern and shown in Figure 10b protective cover 1075 is in contact with the camera lens, but does not teach the contact being a fluid- tight manner.
Meade teaches a lens cover assembly wherein the cover comprises an O-ring configured to create a fluid-tight seal (Figure 2, Paragraph [0052]; seal 220 on lens cover body 202 to create water-proof seal).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the optical instrument cleaning method of Eineren with providing an seal as taught by Meade in order to prevent the cleaning fluid from missing the lens intended to be cleaned and to prevent splashing of the cleaning fluid off of the lens.
Regarding claim 11, Eineren as modified above teaches moving the cap between the cleaning position and a rest position (Figure 10b, Paragraph [0174]; actuation system to move protective cover from rest position 1078 and cleaning position 1075).
Regarding claim 12, per the 112b interpretation above, Eineren as modified above teaches guiding the fluid into and out of the chamber (Figure 10b, Paragraph [0171]; channels 1060a-b and Paragraph [0186]; may include a fluid recovery system including a fluid retrieval line).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Eineren (US 20160178898 A1) in view of Meade (US 20170285334 A1) as applied to claim 1 above, and further in view of Dissette et al. (US 20190072761 A1).
Regarding claim 5, Eineren as modified above does not teach the optical instrument cleaning apparatus of claim 1 further comprising a rail on which the cap is disposed.
	Dissette teaches an optical instrument cleaning apparatus wherein the cap is disposed on a rail (Figures 11-13, Paragraph [0031]; cleaning element 106 coupled to a mechanism 108 comprising arm 1100 to move cleaning element 106).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the optical instrument cleaning apparatus of Eineren with the cap being disposed on a rail taught by Dissette in order to provide a simple structure to assist in moving the cap between a rest and a cleaning position.
Regarding claim 6, in the case that applicant disagrees with the rejection made above and Eineren does not teach wherein the fluid feed is disposed to receive a cleaning liquid. 
Dissette teaches wherein the fluid feed is disposed to receive a cleaning liquid (Figures 11-12, Paragraphs [0035]-[0037]; washer fluid from fluid reservoir 1110 is fed into inlet 1104).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the optical instrument cleaning apparatus of Eineren with the use of cleaning fluid taught by Dissette as it is very obvious to use a cleaning type of solution to use in a system where the goal is to clean a surface.
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Eineren (US 20160178898 A1) in view of Meade (US 20170285334 A1) as applied to claims 1 and 10 above, and further in view of Andersson et al. (US 20130247827 A1).
Regarding claim 8, Eineren as modified above does not teach wherein the cap remains in the cleaning position during milking of an animal.
Andersson teaches an apparatus for protecting an optical detection device in a milking system wherein the protective air curtain created in the system is maintained during milking operations (Paragraphs [0010]-[0011]).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the optical instrument cleaning apparatus of Eineren with the cleaning element in place during a milking operation as taught by Andersson in order to better protect the optical element from getting dirt and debris on it throughout the milking operation.
Regarding claim 13, Eineren as modified above does not teach maintaining the cap in the cleaning position during milking of an animal.
Andersson teaches an apparatus for protecting an optical detection device in a milking system wherein the protective air curtain created in the system is maintained during milking operations (Paragraphs [0010]-[0011]).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the optical instrument cleaning method of Eineren with the cleaning element remaining in place during a milking operation as taught by Andersson in order to better protect the optical element from getting dirt and debris on it throughout the milking operation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peterson (US 20030210906 A1) and Axelsson (US 20160295827 A1). The references listed relate to optical instrument cleaning apparatuses and method which is directly related to the content of the claim limitations. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642